Citation Nr: 0514044	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  02-11 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esquire


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from May 1971 to June 
1972.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the RO in New Orleans, Louisiana, which denied entitlement to 
a permanent and total disability rating for pension purposes.

In the veteran's July 2002 VA Form 9, he requested a local 
hearing before the Board.  The travel Board hearing was 
scheduled for May 2004.  The veteran failed to appear for the 
scheduled hearing.  Notice to the veteran was mailed in 
January 2004.  It was not returned as undeliverable and the 
regularity of the mail is presumed.  As such, the hearing 
request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2004).

The Board denied the veteran's claim in June 2004.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans' Claims (Court).  
In December 2004 the Court granted a Joint Motion by the 
parties to remand the appeal, vacating the Board's decision 
and remanding for additional development and proceedings.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to the veteran's 
appeal.  

The January 2005 Joint Motion indicated that the analysis 
contained in The Board's June 2004 decision was insufficient.  
The Joint Motion also notes that the Board did not properly 
evaluate the veteran's non-service connected disorders under 
the rating schedule.  It also suggested that additional VA 
examinations should be conducted so that a fully informed 
decision could be rendered with regard to the evaluation of 
the veteran's disorders.  In this regard the Joint Motion 
notes that the June 2001 gastrointestinal examiner indicated 
that the veteran's claims folder was not available for 
review.

The Board notes that in an April 2003 written brief 
presentation, the veteran's representative alleged that the 
veteran suffered from depression and took medication for that 
disorder.  Treatment notes dated in May 2001 do indicate a 
depressed mood.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
actions:

1.  Make arrangements for the veteran to 
undergo a VA orthopedic examination to 
determine the nature and extent of 
disability from the veteran's nonservice-
connected back and knee disabilities and 
any other orthopedic problems he 
identifies.  Any tests or studies deemed 
necessary to make these determinations 
should be undertaken or ordered by the 
physician.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  

The examiner should provide the range of 
motion for the lumbar spine, with 
notation as to the degree of motion at 
which the veteran experiences pain, if 
any.  All current symptomatology should 
be identified and described, including 
any functional loss associated with the 
lumbar and cervical spine due to more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  Any ankylosis of the cervical or 
lumbar spine should also be identified 
and fully described.

The physician should inquire as to 
whether the veteran experiences flare-
ups.  If so, he or she should describe, 
to the extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  Any limitation of 
motion of the cervical spine noted should 
also be described in terms of slight, 
moderate, or severe.

With regard to the veteran's knees, the 
examination should include range of 
motion studies, expressed in degrees with 
normal ranges provided for comparison 
purposes, and, if necessary, X- rays 
taken of the veteran's knees.  The 
examiner should render specific findings 
as to whether there is objective evidence 
of instability, locking, pain on motion, 
weakness, and excess fatigability of 
either knee.  The physician should 
indicate whether there is evidence of 
recurrent subluxation or lateral 
instability, and, if so, whether such 
symptoms are slight, moderate, or severe.  
Additionally, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use.  To the extent 
possible, the functional loss should be 
expressed in terms of additional degrees 
of limited motion. 

After considering the symptoms 
attributable to the veteran's 
musculoskeletal disabilities, the 
examiner should provide an assessment of 
the severity of each condition, i.e., the 
extent to which that disability 
interferes with the veteran's ability to 
obtain and retain substantially gainful 
employment.  

All examination findings, along with the 
complete rationale for each opinion 
expressed, should be set forth in a 
written report.

2.  The veteran should also be scheduled 
for a VA examination to determine the 
extent of his ulcer disease.  Any special 
diagnostic studies deemed necessary 
should be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  All currently present 
abdominal disorders should be identified.  
The examiner should indicate whether such 
disorders produce a common disability 
picture characterized by varying degrees 
of abdominal distress or pain, anemia and 
disturbances in nutrition.  The examiner 
should discuss the frequency of any 
attacks.  The examiner should also 
provide an opinion concerning the extent 
to which the veteran's peptic ulcer 
disease interferes with his ability to 
obtain and retain substantially gainful 
employment.  All examination findings, 
along with the complete rationale for 
each opinion expressed, should be set 
forth in a written report.

3.  The veteran should also be scheduled 
for a VA examination to determine the 
extent of his hepatitis C and all 
sequelae thereof.  Any special diagnostic 
studies deemed necessary should be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  All 
currently present disorders associated 
with the veteran's hepatitis C should be 
identified.  The examiner should indicate 
whether the veteran suffers from fatigue, 
malaise, anorexia or incapacitating 
episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia and right upper quadrant pain.  
If such incapacitating episodes are 
identified, the examiner should indicate 
the total duration for such during the 
previous 12 months.  

The examiner should also provide an 
opinion concerning the extent to which 
the veteran's hepatitis C interferes with 
his ability to obtain and retain 
substantially gainful employment.  

All examination findings, along with the 
complete rationale for each opinion 
expressed, should be set forth in a 
written report.

4.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine whether the veteran suffers 
from any clinical psychiatric disorders.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.    All 
clinical manifestations any currently 
present psychiatric disorder should be 
reported in detail.  The examiner should 
provide an opinion concerning the degree 
of social and industrial impairment 
resulting from the any currently present 
psychiatric disorder.  

The examiner should also provide an 
opinion concerning the extent to which 
any currently present psychiatric 
disorder interferes with the veteran's 
ability to obtain and retain 
substantially gainful employment.  

All examination findings, along with the 
complete rationale for each opinion 
expressed, should be set forth in a 
written report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

7.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




